                               UNITED STATES DISTRICT COURT                 FILED
                                WESTERN DISTRICT OF TEXAS
                                                                              MAR 0 8      2019
                                   SAN ANTONIO DIVISION
                                                                     CLERK,
                                                                     WESTj DIS0lSJjc
                                                                              U.S.
                                                                                              COURT
                                                                                RIC          F    XAS
JANE DOE n/ida M.E.,                                                 BY
                                                 )                                   DEPU     CLERK
                                                 )

                  Plaint ifj                      )
                                                  )

v.                                                )   Civil No. 5:16-cv-01233-OLG
                                                 )

EDGEWOOD INDEPENDENT                             )
SCHOOL DISTRICT, et al.,                         )
                                                 )

                  Defendants.                    )

                          MEMORANDUM OPINION AND ORDER

       On this date, the Court considered Defendant's Motion for Summary Judgment (docket

no. 102) and Defendant's Motion to Strike (docket no. 106). Having considered Defendant's

motions and the parties' briefing, the Court finds that (i) Defendant's Motion for Summary

Judgment should be granted in part and denied in part, and (ii) Defendant's Motion to Strike

should be granted in part and denied in part.

                                        BACKGROUND

        On December 5, 2016, Plaintiff filed the pending lawsuit. See docket no.     1.1   The record

indicates that Plaintiff was subjected to a pattern of sexual assault and harassment when Plaintiff

was a student at Memorial High School, an Edgewood Independent School District ("Defendant"

or "EISD" or the "District") school. Specifically, Plaintiff was the victim of sexual assault and/or

harassment by two former EISD employees: Marcus Revilla and Manuel Hernandez.


1
   Plaintifrs Original Complaint was filed on December 5, 2016, but it was superseded by
Plaintiff's First Amended Complaint. See docket nos. 1 & 11. On December 15, 2017, Plaintiff
filed her Second Amended Complaint. See docket no. 47. Any references to "Complaint," herein,
refer to docket no. 47, Plaintiff's operative, Second Amended Complaint.

                                                 1
       Following Plaintiff's enrollment at Memorial High School in 2012, Hemandez, an officer

for the EISD Police Department, began a pattern of sexual harassment in which he             would
among other   thingsdetain Plaintiff in his office,   tell her of his feelings for her, and improperly

touch and/or grope her. See docket no. 105-18. Beginning in 2013, Revilla, Plaintiff's chemistry

teacher, began a course of sexual harassment and abuse of Plaintiff. See docket no. 105-24. As a

result of the alleged sexual abuse by Revilla, Plaintiff became pregnant on or around

December 2013 or January 2014, and Revilla's abuse continued until March 2014, when he was

arrested. See id. Record evidence indicates that Hernandez discovered Revilla's abuse of

Plaintiff, but rather than reporting or stopping the abuse, Hemandez used the information to

coerce Plaintiff into performing sexual acts with him. See id. Following his arrest in 2014,

Revilla pled guilty to state and federal charges related to his relationship with Plaintiff and his

possession of obscene material. See docket no. 105-45. Hernandez was also arrested in 2014, and

Hernandez was subsequently found guilty of sexual assault of a child. See docket no. 105-44.

       Plaintiff alleges that during the course of the abuse, harassment and/or molestation,

several reports were made to teachers, supervisors and the school's principal, but that EISD

employees failed to adequately respond to the information. See docket no. 47 at            ¶IJ   21-55.

Specifically, Plaintiff asserts that Principal Michael Rodriguez, EISD ' s former in-house counsel

Don Walheim, Officer Hernandez and/or other EISD officials (i) had "notice" of Revilla's sexual

harassment and/or abuse of Plaintiff or other students and (ii) failed to adequately respond to

stop the abuse and harassment. See docket no. 105 ¶J 12-29. Plaintiff contends that the relevant

"notice" came both in the form of information related to Revilla's relationship with Plaintiff and

in the form of information related to a January 2014 investigation after a separate student was
invited to Revilla's residence. See id. at ¶J 23-26. On those bases, Plaintiff asserts a claim

against Defendant under Title IX, 20 U.S.C.      §   1681, et seq.

         In addition to Plaintiff's allegations regarding EISD's notice of Revilla's conduct and its

failure to act, Plaintiff also asserts claims pursuant to 42 U.S.C.          § 1983   based on EISD's

(i) training practices, (ii) hiring and screening practices, and (iii) sexual harassment policies.

With respect to the District's training practices, Plaintiff alleges that the District failed to

adequately train its employees as to the reporting requirements involving suspected sexual

harassment or assault. See docket no. 105 ¶J 5 1-54. In support, Plaintiff directs the Court to

evidence indicating that a second teacher at the school, Yvette Black, heard rumors regarding a

relationship between Revilla and Plaintiff in December 2013, but did not immediately report the

rumors to school administrators. See id. at ¶ 52. With respect to the District's hiring practices,

Plaintiff's    § 1983   claim asserts that the District's inadequate hiring procedures resulted in

Officer Hernandez being hired despite the obvious risk he posed to students like Plaintiff. See id.

at   ¶j 35,   40. Specifically, the record indicates     thatwhile   serving as an officer with the San

Antonio Police Department       ("SAPD")in      1983, Hemandez was suspended after he was found

guilty of violating department regulations based on conduct involving the sexual assault of a

minor who he had arrested. See docket no. 105-4. Hernandez was also arrested for "official

oppression" in relation to that incident (see id.); however, it appears he was ultimately found not

guilty of the criminal charge (see docket no. 102-56). In addition, the record indicates that

Hernandez (i) had been arrested on at least one other occasion (see docket no. 105-4), and (ii)

had caused concerns and/or faced discipline related to sexual harassment or advances while

employed by the University of Incarnate Word Police Department ("UIWPD") and the Texas

State University Police Department ("TSUPD"). See docket nos. 105-4, 105-6 & 105-7.



                                                     3
           On December 20, 2018, EISD moved for summary judgment as to each of Plaintiff's

    remaining claims.2 See docket no. 102. After the parties agreed to a joint extension, Plaintiff filed

    a response opposing EISD's summary judgment motion on January 17, 2019. See docket no.

    105. On January 31, 2019, EISD filed a reply in support           of its motion for summary judgment.
See docket no. 109. In addition, EISD filed a motion to strike certain of the exhibits and

information Plaintiff relies upon in response to EISD's motion for summary judgment. See

docket no. 106. Plaintiff responded to the motion to strike on February 14, 2019, and EISD filed

areply on February 21, 2019. See docketnos. 111 & 113.

                                             LEGAL STANDARD

           Under the Federal Rules of Civil Procedure, summary judgment is appropriate "if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

affidavits, if any, show that there is no genuine issues as to any material fact and that the moving

party is entitled to judgment as a matter of law." See Fed. R. Civ. P. 56(c). In making the

determination of whether a genuine issue of material fact exists, the court reviews the facts and

inferences to be drawn from them in the light most favorable to the non-moving party. Reaves

Brokerage Co., Inc.     v.   Sunbelt Fruit & Vegetable Co., Inc., 336 F.3d 410, 412 (5th Cir. 2003).

          At the summary judgment stage, the movant bears the burden of identifying those

portions of the record it believes demonstrate the "absence of a genuine issue of material fact."

Lincoln Gen. Ins. Co.        v.   Reyna, 401 F.3d 347, 349 (5th Cir. 2005). However, the movant need

not negate the elements of the non-movant's case. See Boudreaux v. Swfi' Transp. Co., 402 F.3d

536, 540 (5th Cir. 2005). The moving party may meet its burden "by pointing out 'the absence

2
  At prior stages in the litigation, this Court either dismissed (or Plaintiff withdrew) other of
Plaintiff's claims and/or requests for relief. See docket nos. 16, 43, 44 & 60.
  Plaintiff's response withdraws Plaintiff's         §       1983 claim premised on the District's sexual
harassment policies. See docket no. 105 ¶ 55.

                                                         4
of evidence supporting the nonmoving party's case." Dufi          v.   Leading Edge Products, Inc., 44

F.3d 308, 312 (5th Cir. 1995) (quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 913 (5th

Cir. 1992)).   If the movant satisfies its burden, the non-moving party must present specific facts

which show "the existence of a genuine issue concerning every essential component of its case."

Am. Eagle Airlines, Inc. v. Air Line Pilots Ass 'n,        Int'l, 343 F.3d 401, 405 (5th Cir. 2003)

(citation and internal quotation marks omitted); see also LincOln Gen. Ins. Co., 401 F.3d at 349.

At the summary judgment stage, the non-movant cannot meet its burden with "conclusory

allegations" or "unsubstantiated assertions." Delta & Pine Land Co.         v.   Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008). In the absence            of any proof, the court will not
assume that the non-movant could or would prove the necessary facts. Little          v.   Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan      v.    Nat'l Wildlife Fed'n, 497 U.S. 871, 888

(1990)).

       A genuine issue of material fact exists when the evidence is such that a reasonable jury

could return a verdict for the non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009)

(citing Anderson    v.   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). "As to materiality, the

substantive law will identify which facts are material." Anderson, 477 U.S. at 248. "Only

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment." Id. "Factual disputes that are irrelevant or

unnecessary will not be counted." Id.

       Pursuant to Federal Rule of Civil Procedure 5 6(c), a party may object to material being

cited to support or dispute a fact related to a summary judgment motion if the party contends that

the material could not be presented in a form that would be admissible in evidence. Upon

motion, the court may strike evidence that is inadmissible, improperly authenticated, or
otherwise incompetent. See United States     v.   Thompson, 749 F.2d 189, 193 (5th Cir. 1984). On

the other hand, inadmissible documents may be considered by the court in ruling on a motion for

summary judgment      if the documents are not challenged. Perez    v.   Alcoa Fujikura, Ltd., 969 F.

Supp. 991, 998 (W.D. Tex. 1997).

                                            ANALYSIS

         Before addressing the merits of Defendant's Motion for Summary Judgment, the Court

will first briefly address Defendant's Motion to Strike.

    I.       MOTION TO STRIKE

         Defendant seeks to strike many of the documents relied upon by Plaintiff in response to

Defendant's summary judgment motion. See docket no. 106. Defendant groups the materials

largely in two categories. First, Defendant seeks to strike evidence related to Officer

Iiernandez's prior background because Defendant asserts that (i) it is not relevant or probative to

the issues at hand, and/or (ii) it contains inadmissible hearsay. See docket no. 106
                                                                                     ¶J 2-4.
Second, Defendant seeks to strike numerous documents involving FBI, police, or District

investigation reports, contending that those documents also contain inadmissible hearsay of

third-parties. See id. at ¶J 5-7. Plaintiff generally responds that she is not relying on the third-

party statements for the truth of the matters asserted, and therefore, a blanket hearsay exclusion

should not bar the Court's consideration of the material. See docket no. 111.

         "Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than

it would be without the evidence; and (b) the fact is of consequence in determining the action."

Fed. R. Evid. 401. Generally, hearsay is not admissible unless stated otherwise by a federal

statute, the Federal Rules of Evidence, or other rules of the Supreme Court. See Fed. R. Evid.

802. "Hearsay" is a statement that: "(1) the declarant does not make while testifying at the
current trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted

in the statement." Fed. R. Evid. 80 1(c).

        Upon a review of the record, it is clear that both parties overstate their respective

positions. Notwithstanding Plaintiffs general assertion that certain of the third-party statements

are not relied upon for the truth of the matter asserted, it is apparent that Plaintiff does rely on

inadmissible hearsay in some portions of her briefing exactly for that purpose. Thus, in light of

the Motion to Strike and Defendant's objections, such information will not be considered in this

Court's analysis. See Fed. R. Evid. 801.

        However, numerous of the reports and documents relied upon by Plaintiff have probative

value and are themselves admissible, even if they also contain information that would be

inadmissible or overly prejudicial if used for another purpose. For example, documents regarding

prior employers' views of Hernandez are admissible because they indicate what EISD would

have learned had they sought additional information from those individuals, regardless of

whether the prior employer's report or opinions were      accurate.4   For that reason, Plaintiff is not

relying on the material to prove the truth of the matter asserted. Accordingly, with respect to the

information regarding Officer's Hernandez employment (Plaintiff Exhibits A-2, A-3, A-5, and

A-b), the Court will DENY the motion to strike, and additional information regarding the
Court's determination is included in notes     18 & 20,   infra. To the extent that Defendant has

specfIc objections to information contained within the exhibits or contends that the way the


  Notably, Defendant itself relies on a third-party statement of the student who travelled to
Revilla's residence in January 2014. See docket no. 102-36; docket no. 102-37. Such information
is relevant and probative in this case not because it is used to prove what the student says is true,
but rather because it demonstrates the information the District had available regarding Revilla at
the time of its investigation. Thus, both the documents that Defendant relies upon and the
documents Defendant moves to strike offer probative value outside of the truth of the matter
asserted.
material is presented to the jury may impact the probative-prejudicial balance, those concerns

can be addressed prior to or at trial.

        Similarly, FBI, police and District investigation reports are generally admissible under

Fed. R. Evid. 803(8), and it is only when Plaintiff relies on certain third-party statements

contained in those reports for the truth of the matter asserted that portions of the reports become

inadmissible for that purpose. For that reason, the Court will also generally decline Defendant's

invitation to strike Plaintiff's exhibits involving police, FBI, or District investigation reports

(Plaintiff's Exhibits A-4, A-8, A-16, A-18, A-20, A-21, A-22, A-23, A-24, A-27, A-28, A-29, A-

30, A-3 1, A3 3, A-4 1). Notably, many of the "third-party" statements contained in the reports are

statements by Plaintiff, who Defendant has had an opportunity to depose. See, e.g., docket no.

105-18 (Plaintiff's Exhibit A-16); docket no. 105-24 (Plaintiff Exhibit A-22).5

       Accordingly, the Court will GRANT the Motion to Strike only with respect to the

specific instances in which (i) Plaintiff has relied on inadmissible third-party statements for the

"truth of the matter asserted," and (ii) such statementsif admissiblemight impact this Court's

determination. The Court's specific determinations involving this evidence can be found in note

9, infra. For the purposes   of this Order, the Court finds it unnecessary to address the merits of

Defendant's motion as it relates to other potential statements that may be inadmissible hearsay

that (i) Plaintiff has not relied upon in its motion for the truth of the matter asserted or (ii) would

not impact the Court's conclusion even if it were considered. To the extent Plaintiff tries to rely

on inadmissible hearsay from any of the above documents for the truth of the matter asserted at

trial, Defendant may certainly raise a specflc objection at that time. However, because the

documents are admissible for some purposes under Fed. R. Evid. 803(8) and potentially other

  Defendant does not direct the Court to any conflicting testimony from Plaintiff from her
deposition or otherwise.

                                                  8
    hearsay exceptions,6 the Court will DENY the Motion to Strike to the extent Defendant seeks to

wholesale strike the exhibits from the record.

             Finally, as discussed in more detail below, see Section II.A.2, infra, the Court will

provide Plaintiff with a final opportunity to procure admissible, competent testimony as to the

information for which the Court has granted Defendant's Motion to Strike. See Duplantis v. Shell

Offshore, Inc., 948 F.2d 187, 191(5th Cir. 1991) (stating that       if evidence is inadmissible for
summary judgment purposes, party opposing summary judgment may move for a continuance so

that affidavits or otherwise competent evidence may be collected). Additionally, although

Defendant re-urges the issue as part of its Motion to Strike, the Court will address each party's

challenges to the opposing party's experts separately, as set forth in the Conclusion of this Order.

       II.      MOTION FOR SUMMARY JUDGMENT

             EISD seeks summary judgment on each of Plaintiff's remaining claims. The Court will

address each claim in turn.

                A. Plaintiff's Title IX Claims

             Title IX provides that "[nb person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subject to discrimination under

any program or activity receiving Federal financial assistance." 20 U.S.C.     §   168 1(a). A student

who is sexually abused by a school employee can recover from the school district under Title IX

if the "school district actually knew that there was a substantial risk that sexual abuse would

occur." Garcia v. Navasota Indep. Sch. Dist., Civil Action No. H-09-3892, 2010 WL 518759, at


6
  For example, Fed. R. Evid. 807 provides for a residual hearsay exception when "(1) the
statement has equivalent circumstantial guarantees of trustworthiness; (2) it is offered as
evidence of a material fact; (3) it is more probative on the point for which it is offered than any
other evidence that the proponent can obtain through reasonable efforts; and (4) admitting it will
best serve the purposes of these rules and the interests ofjustice."
 *2 (S.D. Tex. Feb. 2, 2010) (citing Rosa     H v. San Elizario Indep.   Sch. Dist., 106 F.3d 648, 652-

53 (5th Cir. 1997)). To recover damages from a school district for a teacher's sexual abuse            of a
student, the plaintiff must allege and prove that "(1) a school district employee with supervisory

power over the offending teacher (2) had actual notice of the [abuse] and (3) responded with

deliberate indifference." King v. Conroe Indep. Sch. Dist., 289 F. App'x 1, 4 n.3 (5th Cir. 2007)

(citing Gebser   v.   Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998)).

        A school district can be liable for teacher-student sexual harassment under Title IX only

if the school official who had actual knowledge of the abuse and who failed to take action was

(1) invested by the school board with the duty to supervise the employee and (2) had the power

to take action that would end such abuse. See Rosa H, 106 F.3d at 660. This standard

"circumscribes those school employees in the chain of command whom the school board has

appointed to monitor the conduct of other employees and, as distinguished from reporting to

others, remedy the wrongdoing themselves." Id. This limitation is meant to ensure that a

district's liability based only on the acts of its subordinates is imposed    only   where the district's

"practical control [is] sufficiently close to reflect [the district's] intentional discrimination." Id.

Finally, the Fifth Circuit has made clear that "the deliberate indifference standard is a high one,"

and liability does not attach where the official with supervisory authority responds reasonably to

a risk of harm, "even if the harm ultimately was not averted." Doe ex rel. Doe          v.   Dallas Indep.

Sch. Dist., 220 F.3d 380, 384 (5th Cir. 2000).

       Plaintiff's Title IX claim alleges that "Defendant EISD, Principal Rodriquez [sic], and

Officer Hemandez had actual knowledge of abuse and were deliberately indifferent to the abuse

and the safety of minor students at Memorial High School, including but not limited to the

plaintiff." Docket no. 47 ¶ 57. Accordingly, the Court will address Plaintiff's Title IX claim with



                                                   10
respect to the knowledge and response of Officer Hemandez, Principal Rodriguez, and the other

relevant EISD employees.

                     1. Title IX Claim Premised on Officer Hernandez's Knowledge

        Plaintiffs first theory under Title IX asserts that EISD is liable because Officer

Hernandez failed to adequately respond once he was aware of Revilla's sexual abuse of Plaintiff.

Plaintiff notes that EISD officers         areper   department   policyvested with the authority to
"enforce the rules and regulations promulgated by the Board of Trustees" and "arrest without a

warrant a person who committed a felony." See docket no. 105-47. Accordingly, Plaintiff

contends that Officer Hernandez is an "appropriate person" under Title IX, because he (1) was

"invested by the school board with the duty to supervise" Revilla and (2) had the power to detain

Revilla or take other action that would have ended the abuse. See docket no. 105 ¶ 19.

        Defendant asserts that Officer Hernandez is not an "appropriate            person"for    the

purposes of EISD's Title IX "nOtice" or "knowledge"on two bases. First, Defendant notes that

the Fifth Circuit has held that "Title IX does not impose liability on a school district when the

Only employee or representative     of the district with actual knowledge of the molestation was the

perpetrator himself, even if the perpetrator had authority to institute corrective measures on

behalf of the district." Salazar   v. S.   San Antonio Indep. Sch. Dist., 690 Fed. Appx. 853, 854-55

(5th Cir. 2017). Thus, Defendant contends that "[aJs wrongdoers, neither Revilla's nor

Hernandez's knowledge is pertinent to the Title IX actual notice analysis." See docket no. 102

¶ 9. Second, Defendant asserts that there is no evidence that Hernandez was specifically vested
with the duty to supervise Revilla andlor take action against Revilla, at least for the purposes of

Title IX. See id. at ¶ 10.




                                                     11
        Upon review of the motion, record, and applicable law, the Court finds that Defendant's

 second argument has merit, and on that basis, Plaintiffs theory fails as a matter of law.7 When

 determining whether a district employee is an "appropriate person" for the purposes of Title IX,

the relevant question is whether the official's actual knowledge of sexual abuse is functionally

 equivalent to the school district's actual knowledge." Rosa H, 106 F.3d at 660; see also Floyd v.

 Waiters, 171 F.3d 1264, 1264 (11th Cir. 1999) (noting that an "appropriate individual" for

purposes of Title IX liability is generally a "supervisor" or a "school official high enough up the

chain-of-command that his acts constitute an official decision."). For that reason, the "bulk of

employees" are not covered for the purposes of a district's "notice" under Title IX. Rosa H, 106

F.3d at 660; see also Ross   v.   Corp. ofMercer Univ., 506 F. Supp. 2d 1325, 1352 n.43 (M.D. Ga.

2007) (noting that teachers, coaches or school employees are not generally "appropriate

individuals" for notice purposes under Title IX).

        campus police officers present an interesting case, in the sense that they areat least in a

law enforcement senseauthorized to "halt" a sexual assault or "take action" to stop (e.g, to

detain and/or arrest) an abuser. In most other respects, however, school resource officers are like

the vast majority of other school employees, in the sense that (i) they have no discretionary

authority with respect to the district's sexual harassment policies designed to end discrimination

on campus, and (ii) their day-to-day actions do not generally constitute "official decisions" by

the district. For that reason, numerous courts have held that "notice" of sexual harassment or



  Defendant's first assertion is misplaced. Although it is generally true that a district may not be
liable if its only alleged "notice" came via an "appropriate person" who was the perpetrator of
the sexual abuse, see Salazar, 690 Fed. Appx. at 854-55, Plaintiffs theory asserts that Officer
Hemandez was the "appropriate person" with respect to his knowledge of the sexual abuse
perpetrated by Revilla. Thus, with respect to Officer Hemandez' s knowledge of Revilla' s
conduct, the bar to liability described in Salazar does not by itself bar Plaintiffs Title IX claim
based on that theory.

                                                  12
abuse provided to a district police or security officer alone is insufficient to provide a school

district with "notice" for the purposes of Title IX. See Ross      v.   University of Tulsa, 859 F.3d

1280, 1288-92 (10th Cir. 2017) (finding that report of sexual assault to university's security

officer did not constitute "notice" for purposes of Title IX); Joyce     v.   Wright State Univ., 3:17-

CV-387, 2018 WL 3009105, at *9 (S.D. Ohio June 15, 2018) (same, with respect to report of

sexual assault to university police officer); Ross v. Corp.   ofMercer Univ., 506 F. Supp. 2d 1325,
1352 n.43 (M.D. Ga. 2007) (same).

       The Court agrees with the other courts that have addressed the issue, and the Court finds

that Officer Hernandez does not fit the category of employee meant to be covered by the Title IX

"appropriate person" analysis. Specifically, there is no evidence that the District's or board's

"practical control" over Officer Hernandez was "sufficiently close" such that his acts "reflect[ed]

[the district's] intentional discrimination." Rosa H. 106, F.3d at 660. Further, although Officer

Hernandez had the duty and authority to take action to stop crimes andlor harassment occurring

on campus, such a duty is   imposedat least in some form (e.g., through reporting obligations)
on the vast majority of school employees, including teachers and coaches. Thus, extending

"appropriate persons" under Title IX to include any individual who is authorized andlor

instructed to take any action to halt abusefrom a law enforcement perspective or otherwise

would result in nearly every district employee being covered by the analysis. Such a result would

be incongruent with the applicable standard for determining whether a district can be liable under

Title IX. See id. (noting that "the bulk of employees" are not "appropriate persons" for the

purposes of Title IX "notice")




                                                 13
         Accordingly, Plaintiff's theory regarding "notice" to Officer Hernandez fails as a matter

of law because Officer Hernandez is not an "appropriate person" under Title IX. Thus,

Defendant is entitled to summary judgment on that theory of relief.

                    2. Title IX Claim Premised on Principal Rodriguez's Knowledge

         Plaintiff's second theory under Title IX asserts that EISD is liable because Principal

Rodriguez failed to take the appropriate steps to halt the abuse perpetrated by Revilla after

"Principal Rodriguez had actual knowledge of Revilla's abuse of Plaintiff." Docket no. 105 ¶ 25.

Plaintiff's allegations appear to be premised on "notice" allegedly arising from: (1) a January

2014 incident that resulted in a one-week suspension of Revilla, and (2) rumors and/or reports in

early 2014 regarding the relationship between Plaintiff and Revilla.

         Defendant appears to concede       thatunlike     Officer HemandezPrincipal Rodriguez

constitutes an "appropriate person" for "notice" purposes under Title IX.          See   docket no. 102

¶ 12. Instead, Defendant seeks summary judgment on the bases that Principal Rodriguez did not

receive actionable information constituting "notice" under Title IX until March 2014, and at that

time, Principal Rodriguez took prompt steps to stop the abuse by Revilla.         See    id.   at ¶J 12-14.

Thus, according to EISD, the evidence does not support a finding that the District was

"deliberately indifferent" with respect to Revilla' s sexual abuse of Plaintiff. See id. at ¶IJ 14-15.

         As an initial matter, Plaintiff must show that Rodriguez had "actual knowledge of the

abuse" by Revilla. Rosa H,        106   F.3d at   660.   Plaintiff first suggests that Rodriguez had

knowledge based on a January 2014 investigation and suspension of Revilla.         See   docket no. 105

¶J   23-24. Specifically, the record indicates that Revilla was suspended while EISD investigated

a report that a male student had been dropped off at Revilla's residence. See docket no. 102-35 &

102-43 p. 9. However, the record also indicates that EISD conducted an investigation which



                                                   14
    revealed that the student had his parent's permission to go to Revilla's residence (and the parent

    had dropped him off) because the student was working on materials for a school pep rally, which

    Revilla supervised as a class officer. See docket no. 102-36, 102-37 & 102-43 p. 9. On that basis,

the investigation was ultimately inconclusive, and Revilla was reinstated the following week. See

docket no. 102-43 p. 9. Thus, the record plainly indicates that the January 2014 incident is not

the type that would place Rodriguez on notice that Revilla was engaged in sexual relations with

students, and certainly not with respect to Plaintiff. Accordingly, the Court        concludesas a
matter of     lawthat    the incident did not provide Rodriguez (or the District) with Title IX

"notice" for the purposes of Revilla' s abuse of Plaintiff.

           Having concluded that the January 2014 "notice" was insufficient, the Court next must

address the "notice" that Principal Rodriguez received regarding Revilla in March 2014 and the

steps that he and the District took to address Revilla's conduct at that time. Various pieces of

evidence in the record indicate that Rodriguez received an anonymous tip regarding the

relationship between Plaintiff and Revilla on March 24, 2014. See, e.g., docket no. 102-43 p. 8;

docket no. 102-47; docket no. 102-59 at 176:3177:20.8 Specifically, the record indicates that

Rodriguez was contacted by the mother of another student who attended the school. See id.

Following the tip, the record indicates that Rodriguez and other school officials (i) met

separately with Revilla, Plaintiff and the tipster' s daughter, and (ii) requested a written statement

from Revilla, which Rodriguez received the next day. See id. Based on the inconsistencies in the

statements by Plaintiff, the anonymous tipster's daughter and Revilla, Rodriguez contacted the

EISD Police Department on March 26, 2014, so that they could begin an investigation. See Id.

8
  Plaintiff has not raised any objections to Principal Rodriguez's nearly contemporaneous written
statement, which Defendant relies upon. See docket no. 102-47. Rodriguez was questioned about
the statement during his deposition, and he affirmed the details. See docket no. 102-59 at 176:3-
177:20.
On the same day, Revilla submitted his resignation, see docket no. 102-52, and Revilla was

arrested the following day. See docket no. 102-51. On that record, no finder of fact could

conclude that Rodriguez acted "deliberately indifferent," assuming that the first actionable

"notice" that Rodriguez received was on March 24, 2014.

        Notwithstanding Rodriguez's actions in March 2014, Plaintiff's Motion asserts that other

evidence indicates that Rodriguez had knowledge that Revilla was a sexual predator at an earlier

date. However, the Court finds that the "evidence' identified by Plaintiff does not create an issue

of fact as to the issue of "notice" or "knowledge." Specifically, Plaintiff directs the Court to (i) a

statement by another student in a FBI interview report that "[n]umerous students from [the

school] began reporting to [Rodriguez] that something was going on between Revilla and

[Plaintiff]" (see docket no. 105-32), and (ii) a statement by another teacher in a police report

stating that "she believed [Revilla' s] wife had notified the principle [sic] of the school    . .   .   of
[Revilla' s] status as a sexual predator however she believes that [Rodriguez] never reported

{Revilla] through the school system" (see docket no. 105-33). See docket no. 105        ¶j 25-26. As
an initial matter, the Court concludes that neither statement is competent summary judgment

evidence, as both statements are inadmissible hearsay of third-party witnesses contained within

otherwise admissible public   records.9   Further, even   f the statements were admissible at this


   Because (i) the Court can find no hearsay exception that makes the third-party statements
contained in these otherwise admissible documents admissible in their own right, and (ii)
Plaintiff has relied on the statements to prove the truth of the matter asserted, Defendant's
Motion to Strike is GRANTED with respect to these specflc statements in Plaintiff's Exhibit A-
30 and A-31. The Court finds that the residual hearsay exception does not apply, as it is not clear
that the information "is more probative on the point for which it is offered than any other
evidence that the proponent can obtain through reasonable efforts." Notably, the student
responsible for the statement in docket no. 105-32 was deposed in this case, and Plaintiff did not
cite to the student's deposition for the cited proposition, despite presumably having the
opportunity to obtain that testimony. Moreover, the lack of temporal detail provided in each

                                                 16
stage, neither statement (nor the surrounding information) provides specific temporal details such

that the Court could conclude that Rodriguez failed to respond in a way that constituted

"deliberate indifference." Thus, Plaintiff has failed to meet its burden of identif'ing competent

summary judgment evidence creating an issue of fact as to Rodriguez's "notice" regarding

Revilla's conduct.

        For that reason, the Court will grant sunmiary judgment in Defendant's favor on this

theory of relief. However, as set forth in the conclusion of this Order, the Court will provide

Plaintiff with thirty (30) days for additional discovery to be taken from those responsible for the

statements in question. See Duplantis, 948 F.2d at 191. In the event Plaintiff obtains admissible

discovery demonstrating an issue of fact as to the timing of Rodriguez's "notice" and subsequent

actions, Plaintiff may move for reconsideration of the Court's summary judgment order with

respect to this theory only. In the event Plaintiff provides new, admissible evidence and moves

for reconsideration, Defendant will be afforded an opportunity to respond.

                     3. Title IX Claim Premised on Other EISD Employees' Knowledge

        To the extent Plaintiff's Title IX claim is supposedly premised on knowledge of other

District employees, the Court will briefly address why Defendant is entitled to judgment as to

those theories. In the event Plaintiff (or Plaintiff's expert) contends that Officer Mark Gomez

(the school's other resource officer) had knowledge of Officer Hemandez's conduct and failed to

adequately respond,   see   docket no. 105-54 p. 25, the Court concludes   thatfor the reasons set
forth in Section II.A. 1,   supraOfficer Gomez also does not constitute an "appropriate    person"

for the purposes of Title IX "notice." Further, to the extent Plaintiff contends that other teachers

(including Yvette Black) had actionable "notice" of Revilla's inappropriate relationship with

statement also appears to undermine the probative value of the assertion, as both the student and
teacher's statement could be read to refer to the March 24, 2014 notice received by Rodriguez.

                                                 17
Plaintiff, see docket no. 105-1 ¶J 31-34, those employees also do not constitute "appropriate

persons" for the purposes of Title IX. See Ross v. Corp. ofMercer Univ., 506 F. Supp. 2d at 1352

n.43 (noting that teachers, coaches or school employees are not generally. "appropriate

individuals" for notice purposes under Title IX).

       Plaintiff's contention that other senior EISD employees acted with deliberate indifference

after receiving actionable "notice" also fails. Just as the January 2014 incident involving the

student at Revilla' s residence failed to provided Rodriguez with adequate "notice" as a matter of

law, see Section II.A.2, supra, the Court concludes that the same is true with respect to that

incident providing "notice" to Don Waiheim or any other District employee. See docket no. 102-

43 p. 8; docket no. 102-47. Indeed, as discussed above, EISD's human resources department

investigated the allegations related to the January 2014   incidentwhich was factually dissimilar
from Revilla' s conduct involving      Plaintiffand the investigation resulted in Revilla' s
reinstatement. The Court finds   thatas a matter of lawneither the January 2014 investigation
nor the underlying conduct by Revilla would have provided Walheim or any other EISD

employee with actionable "notice" for the purposes of Plaintiffs Title IX claim.

       Finally, to the extent Plaintiff contends that any EISD employee with "appropriate

authority" acted "deliberately indifferent" as to the Title IX "notice" that the District received

regarding Officer Hemandez, the record does not support the assertion. The record indicates that

it was Revilla himself that notified Walheim of the relationship between Plaintiff and another

district employee, and Revilla did so as part of his March 26, 2014 resignation. See docket no.

102-52. The record indicates that Walheim immediately contacted police, see id., and by the

following day, EISD police investigators had determined that the offending employee was

Hemandez. On March 27, 2014, Hemandez was suspended, see docket no. 102-39, and by



                                                18
March 31, 2014, Hernandez had resigned. See docket no. 102-40. On that record, no fact finder

could conclude that the District, Wilhelm, or any other District employee acted with "deliberate

indifference" to "notice" regarding Officer Hernandez's sexual relationship with Plaintiff.

           Accordingly, the Court concludes thaton the present recordthere is no triable issue of

fact with respect to whether Officer Hernandez, Principal Rodriguez, Officer Gomez, Walheim,

or any other EISD employee was "deliberately indifferent" after receiving actionable "notice"

under Title IX. Thus, Defendant is entitled to summary judgment on each such theory of relief,

and Defendant's Motion for Summary Judgment is GRANTED as to Plaintiff's Title IX claims.

               B. § 1983 "Municipal Liability" Claims

           In order to prevail on a   §   1983 claim, Plaintiff must demonstrate: (1) a violation   of rights
secured by the Constitution or laws of the United States; and (2) that the alleged deprivation was

committed by a person acting under color of state law. Doe ex rel. Magee v. Covington Cty. Sch.

Dist., 675 F.3d 849, 854-55 (5th Cir. 2012) (en banc); James           v. Tex.   Collin Cty., 535 F.3d 365,

373 (5th Cir. 2008). A school district may not be held responsible for the acts of its employees

under a respondeat superior theory of liability for the purposes of establishing a claim pursuant

to   §   1983. Bd.   of Cly. Comm 'rs of Bryan Cly.,     OkIa. v. Brown, 520 U.S. 397, 403 (1997); see

also Piotrowski      v.   City of Houston, 237 F.3d 567, 578 (5th Cir. 2001). However, a plaintiff may

establish liability by establishing that the district itself, not the district's employees, violated the

plaintiff's rights under the Constitution. City        of Canton, Ohio v.    Harris, 489 U.S. 378, 385

(1989) (citing Monell v. Dep 't ofSoc. Servs. of City of New York, 436 U.S. 658, 694-95 (1978)).

           In order to impose "municipal liability" on a school district under the official policy or

custom scenario, Plaintiff must prove the existence of: (1) a policymaker; (2) an official policy or

custom; and (3) a violation of constitutional rights whose "moving force" is the policy or custom.



                                                       19
See Piotrowski, 237 F.3d at 578-79 (citing Monell, 436 U.S. at 694). For municipal liability to

attach to a municipality, the unconstitutional conduct must be "directly attributable to the

municipality through some sort of official action or imprimatur; isolated unconstitutional actions

by municipal employees will almost never trigger liability." Pio(rowski, 237 F.3d at 578 (internal

citation omitted). In other words, a municipality or city may be liable to suit under § 1983 based

upon a policy or custom but only if the claim is "based upon the implementation or execution of

a policy or custom which was officially adopted by that body's officers." Meadowbriar Home

for Children, Inc.   v.   Gunn, 81 F.3d 521, 532 (5th Cir. 1996). Thus, consideration of the three

principles of municipal liability is integral in distinguishing individual violations by employees

from actions of the governmental entity itself. Piotrowski, 237 F.3d at 578; Moreno    v.   Mcallen

Indep. Sch. Dist., No. 7:15-CV-162, 2016 WL 3198159, at *6 (S.D. Tex. June 9, 2016).

       According to Plaintiffs Complaint and summary judgment briefing, liability based on

EISD's "official policies or customs" can be predicated upon three possible theories: EISD

allegedly failed to institute appropriate (i) policies related to training district employees with

respect to reporting sexual harassment, (ii) policies concerning the hiring or screening of new

employees, and (iii) sexual harassment policies. Each theory is addressed below.

                     1.   Failure to Train EISD Employees

       Plaintiff contends that summary judgment is inappropriate as to her         § 1983    claim

premised on a "failure to train" theory, because "the training EISD provided to teachers and

staffers was inadequate and caused Plaintiff Jane Doe to receive further sexual abuse." Docket

no. 105 ¶ 51. Specifically, Plaintiff asserts that teacher Yvette Black (and other staff) were not

properly trained in sexual harassment reporting, and thus, Black did not report "rumors"




                                                 20
regarding Revilla's and Plaintiff's relationship to school administrators following her December

2013 meeting with Revilla and other students regarding the "rumors." Id. at ¶ 52.

        To prevail on a "failure to train" theory, specifically, Plaintiff must demonstrate: (1) that

EISD's training procedures were inadequate, (2) that EISD was deliberately indifferent in

adopting its training policy, and (3) that the inadequate training policy directly caused the

violations in question. See Zarnow      v.   City of Wichita Falls, Tex., 614 F.3d 161, 170 (5th Cir.

2010). In failure to train cases, the Fifth Circuit has created a burden-shifting test and has

explicitly held that when employees "have received training required by Texas law, the plaintiff

must show that the legal minimum of training was inadequate." Sanders-Burns v. City of Piano,

594 F.3d 366, 382 (5th Cir. 2010). It is not sufficient for a plaintiff to demonstrate "that more or

different training or supervision would have prevented the result," and instead, a plaintiff must

demonstrate that the training was "so deficient as to constitute deliberate indifference." Estate of

Davis ex rel. McCully v. City of N Richiand Hills, 406 F.3d 375, 386 (5th Cir. 2005). Finally,

"deliberate indifference" generally requires a plaintiff to show a "pattern of violations." See id. at

385-86. However, a single incident may be sufficient for a failure to train theory in "narrow"

instances, such as when a district or municipality fails to "provide any training or supervision."

Id. (citing Cozzo   v.   Tangipahoa Parish CouncilPresident Gov 't, 279 F.3d 273, 288 (5th Cir.

2002) (emphasis added in Cozzo)).

        The record indicates that Plaintiff cannot satisfr the required elements of her failure to

train theory as a matter of law. Specifically, the Court's analysis of Plaintiff's failure to train

theory can start and end with the element of "deliberate                        As an initial matter,


10
   To be clear, it is also not apparent that Plaintiff has created an issue of fact as to the remaining
elements, i.e., (i) the inadequacy of training program or (ii) direct causation. For example, Black
testified thatfollowing her meeting with Revilla in which they discussed the rumorsshe tried

                                                    21
EISD notes that its training policies and procedures exceed those required by Texas law. See

docket no. 102-1     ¶11   11-12. Specifically, EISD's employee handbook describes the reporting

requirements for sexual harassment and states that "[a]ny District employee who receives notice

that a student has or may have experienced prohibited harassment is required to immediately

report the alleged acts to the campus principal or to the Title IX officer for sexual harassment."

Docket no. 102-25. In addition, although Texas law only requires the training of new district

employees,'1    EISD provided yearly, ongoing sexual harassment and child abuse training to its

new and returning employees via online training modules. See docket no. 102-2 ¶ 10. The record

indicates that Black, Hernandez, Revilla and Rodriguez completed these online modules (and

passed the required quizzes) throughout the relevant time   period.'2   See docket nos. 102-30, 102-

31, 102-32& 102-33.

          In response, Plaintiff fails to provide the requisite evidentiary support necessary to

survive summary judgment. Plaintiff's assertion regarding EISD' s "deliberate indifference"




to find an administrator to whom she could report the allegations but that "the administrator was
not available" and Black "[had] to leave" for the day. See docket no. 102-57 at 49:23-50:22. For
that reason, she asked Revilla to report the rumors, which he had denied at the time, and he said
he would do so. See id. Thus, the record does not clearly indicate that it was lack of training that
resulted in Black's failure to report the allegations regarding Revilla. Similarly, Revilla testified
that be was aware that his relationship with Plaintiff was impermissible, and yet, he chose to
engage in that conduct with Plaintiff. See docket no. 102-56 at 17:7-15. Accordingly, there is no
evidence that Revilla engaged in his illegal behavior because he had been improperly trained or
was unaware that his conduct was inappropriate or impermissible. However, the Court need not
rely on these elements as the basis of its disposition, as there remains no issue of material fact as
to element of "deliberate indifference."
     See Tex. Educ. Code § 38.0041; 19 Tex. Admin. Code 61.1051.
12
  For example, during September and October 2013, just months before the meeting between
Black and Revilla, Black completed the modules (and passed the quizzes) related to training on
"Sexual Misconduct: Staff-to-Student," "Child Abuse: Mandatory Reporting," "Boundary
Invasion," and "Sexual Harassment: Staff-to-Staff." See docket no. 102-33.

                                                 22
directs the Court to the expert report of Dr. Edward   Dragan.'3   See docket no. 105   ¶11   5 1-53.   Both

Dr. Dragan's report and Plaintiffs briefing make conclusory assertions that Defendant's training

procedures failed to follow Texas Association of School Boards ("TASB"), U.S. Department of

Education's Office of Civil Rights ("OCR"), and U.S. Department of Health and Human

Services guidelines, see docket no. 105 ¶ 53, but neither Dr. Dragan nor Plaintiff provide the

Court with specfIc examples of any mandated guidelines that have supposedly been violated by

EISD. Instead, the referenced portion of Dr. Dragan' s report cites OCR guidance letters thatas

an initial   matterdo not   appear to be directed primarily at (1) mandating specific training

procedures and/or (2) addressing student-on-student harassment.'4 The letters appear to generally

state that school districts should have appropriate training procedures in place, but neither

document provides specific requirements or guidance that would demonstrate that EISD's

training of its teachers was so inadequate as to constitute "deliberate indifference." Specifically,

there is no indication that the Department of Education (or any other body) requires "in-person"

training or any of the other various steps that Dr. Dragan believes EISD should have


13
   Defendant contends that Dr. Dragan should be excluded. See docket no. 81. The Court need
not specifically address that issue in this Order, because it concludes that, even assuming the
report should be considered as to this issue, Plaintiff has failed to provide evidence such that
there is an issue of material fact as to "deliberate indifference."
' Dr. Dragan cites to two U.S. Department of Education documents. See docket no. 105-52    16
                                                                                        p.
n.3 (citing Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment of
Students by School Employees, Other Students, or Third Parties (January 2001, available at
https://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf) (the "January 2001 OCR Letter"))
and docket no. 105-52 p. 21 n.8 (citing Office for Civil Rights, Dear Colleague Letter and
Guidance (April 2011, available at https://www2.ed.gov/about/offices/list/ocr/letters/colleague-
201 104.pdf) (the "April 2011 OCR Letter")). Indeed, the January 2001 OCR Letter merely states
that "schools need to ensure that employees are trained so that. . . employees know that they are
obligated to report harassment to appropriate school officials," January 2001 OCR Letter at p.
 13, and the April 2011 OCL Letter "focuses on peer sexual harassment and violence" and that
"Schools' obligations and the appropriate response to sexual harassment and violence committed
by employees may be different from those described in this letter." April 2011 OCR Letter at p.
2n.8.

                                                23
implemented. Moreover, even had specflc applicable standards been described in detail by

Plaintiff or Dr. Dragan, "an expert's comparison of a defendant municipality's policies to

national standards and model policies cannot, by itself, establish municipal liability." Escobar      v.


City of Houston, 2007 WL 2900581, at *35 n.6 (S.D. Tex. Sept. 29, 2007) (collecting cases). It is

also insufficient for Plaintiff to merely demonstrate that more or different training or supervision

may have prevented a violation of Plaintiff's rights. See Estate ofDavis, 406 F.3d at 386.

       In sum, the record evidence cited by Plaintiff falls far short of establishing the "deliberate

indifference" necessary with respect to Defendant's training of its teachers regarding sexual

harassment reporting requirements, and this is especially true in light of the training that

Defendant did have in place and that Revilla, Hernandez, Black, and others received. Moreover,

Plaintiff has failed to identify a "pattern of violations" traditionally required in order to satisfy

the "deliberate indifference" requirement for a "failure to train" claim. See Davis, 406 F.3d at

3 85-86. Instead,   Plaintiff appears to rely solely on the single incident, and Plaintiff has failed to

meet the high evidentiary    barsuch as the failure to implement any trainingthat is required for
the application of that "narrow" single-incident exception. See id.

       To be clear, it appears evident that Black should have reported any "rumors" regarding

Revilla's and Plaintiff's relationship to a school administrator. However, the record does not

provide the evidentiary support necessary to create an issue of material fact with respect to

Plaintiff's "failure to train" claim against EISD, and thus, Defendant's summary judgment

motion is GRANTED as to that theory of relief.




                                                   24
                    2. Official Policies Regarding the Hiring and Screening of New
                        Employees

        Plaintiff asserts a   § 1983   claim on the basis that EISD implemented insufficient policies

and practices for screening new employees, and as a result, EISD failed to properly screen

Hemandez's background and Plaintiff's rights were violated. See docket no. 47        ¶11   81-91.

        The Supreme Court has set a high bar for        §   1983 claims based on hiring decisions, and

the requirement that the policy or custom be a "moving force" resulting in the alleged violation

of constitutional rights requires Plaintiff to show more than just "but-for" causation. See Bryan

County, 520 U.S. at 410-11. In Bryan County, the Supreme Court specifically discussed               §   1983

liability in the hiring context. The Supreme Court stated:

       To prevent municipal liability for a hiring decision from collapsing
       into respondeat superior liability, a court must carefully test the link between the
       policymaker's inadequate decision and the particular injury alleged .
       "[D]eliberate indifference" is a stringent standard of fault, requiring proof that a
       municipal actor disregarded a known or obvious consequence of [its] action.

See Id. at4lO-11.

       To succeed on her claim, Plaintiff must demonstrate that the allegedly inadequate hiring

policies and screening practices were adopted with "deliberate indifference" to the "obvious

consequence" that a violation of a specific constitutional right would occur. See Snyder                  v.

Trepagnier, 142 F.3d. 791, 795-96 (5th Cir. 1998) (plaintiff "must establish that the city

consciously enacted a policy reflecting 'deliberate indifference' to the constitutional rights of its

citizens"). The Fifth Circuit has stated that Bryan County underscores the need for "plaintiffs to

establish both the causal link ('moving force') and the [municipality's] degree of culpability

('deliberate indifference' to federally protected rights)." See Snyder, 142 F.3d at 796. Thus, "[un

order for municipal liability to attach, plaintiffs must offer evidence of not simply a decision, but

a decision by the [municipality] itself to violate the Constitution." Gonzalez v. Ysleta Indep. Sch.


                                                   25
Dist., 996 F.2d 745, 759 (5th Cir. 1993) (internal quotations omitted). "A showing of simple or

even heightened negligence will not suffice." Bryan County, 520 U.S. at 407.

       "To test the link between [the department's] hiring decision and [plaintiff's] injury, [the

court] must ask whether a full review of [the officer's] record reveals that [the department]

should have concluded that [the officer's violation of plaintiffs rights] would be a plainly

obvious consequence of the hiring decision." Bryan County, 520 U.S. 397 at 412-13. The

connection between the background of the particular applicant and the specific violation alleged

must be "strong," and plaintiff "must show that the hired officer was highly likely to inflict the

particular type of injury suffered by them." Gros      v.   City of Grand Prairie, 209 F.3d 431, 434

(5th Cir. 2000). Accordingly, numerous courts have granted summary judgment where plaintiffs

have failed to identif' factually similar incidents in the employee's prior employment or criminal

history. See, e.g., Bryan County, 520 U.S. 397; Snyder, 142 F.3d. 791; Hardeman         v.   Kerr County

Tex., 244 Fed. Appx. 593 (5th Cir. 2007).

       Plaintiff contends that EISD's inadequate screening procedures resulted in the hiring of

Hernandez, notwithstanding the fact that Hernandez's prior employment records indicated that

he (i) had been suspended by the SAPD after an incident involving the sexual assault of a minor

for which he was charged with "official oppression," (ii) had been fired by the UIWPD for

sexual harassment of an adult and other department violations, and (iii) was known as a

"womanizer" while serving as an officer for the TSUPD.         See   docket no. 105 ¶ 37-3 8. Plaintiff

asserts that, in light of this background, the "obvious consequence" of failing to adequately

screen Flemandez's prior history is that a minor      studentsuch as Plaintiffwould be sexually
harassed and/or assaulted by Hernandez. See   id.   at ¶ 40.




                                                26
          EISD responds by asserting that its hiring policies were "constitutionally acceptable." See

docket no. 102 ¶ 19. Moreover, Defendant contends that Hernandez's employment and/or

criminal history does not contain an incident similar enough such that the requisite "strong

connection" exists. See id. at ¶ 24. In doing so, Defendant argues that (i) Hernandez's

employment record indicating he was suspended and charged with "official oppression" based on

sexual assault of a minor is irrelevant because he was subsequently acquitted of criminal charges

related to the incident (see docket no. 109 ¶ 12), and (ii) Hernandez' s more recent termination by

UIWPD based on unwanted sexual advances should be distinguished because the advances were

not made towards a minor (see id. at ¶ 13).

          As an initial matter, the Court must consider whether Defendant conducted inadequate

screening during the process of hiring Officer Hemandez. The record indicates that Defendant

did not call or personally interview any of Hernandez' s references, nor did Defendant investigate

why Hernandez (i) provided only two of the three required references (see docket no. 105-9 at

52:9-13), or (ii) named his brother as one of his references (see docket no. 105-11 p. 8).

Although Defendant received a positive letter of reference from one of Hernandez' s prior

supervisors at the UIWPD (see docket no. 102-11), Defendant failed to contact Hernandez's

prior employers. This meant EISD did not inquire as to Defendant's "official oppression" charge

(see docket no. 102-14) (a charge often associated with sexual assault or      harassment)'5   or the

corresponding gap in his service at SAPD (see docket no. 102-9), nor did EISD learn that

Hernandez had recently been fired by the very department for which he submitted a positive

reference letter after he made unwanted sexual advances towards a subordinate (see docket no.

105-7). Finally, Don Walheim (Defendant's former in-house counsel) conceded that Hernandez


15
     See Tex. Penal Code   §   39.03(a)(3).

                                                  27
should not have been hired based on the information in his background. See docket no. 105-17 at

91:1-13. Based on the above, the Court finds that there is a genuine issue of material fact

remaining as to whether EISD's screening of Hernandez was inadequate. However, that

conclusion only matters if Plaintiff can also demonstrate that there is also an issue of material

fact as to whether (i) the District acted with "deliberate indifference" and (ii) the inadequate

screening of Hemandez's record was a "moving force" behind the violation of Plaintiff's rights.

       Defendant contends that no such "strong connection" exists between Hernandez's prior

incidents and the specific violation of Plaintiff's rights at issue, and thus, Plaintiff cannot satisfy

the "deliberate indifference" or "moving force" requirements. See docket no. 102 ¶ 24. In

support, EISD cites a few cases in which courts have found that a "strong" connection did not

exist, and EISD contends that like the defendants in those cases, it is entitled to judgment as a

matter of law. See id. at ¶IJ 2l24.16

       In this case, unlike in the cases cited by Defendant, the record indicates that there may

have been "strong" similarities between Hernandez's prior conduct (in particular, the "official

oppression" and UIW sexual harassment incidents) and the harm suffered by Plaintiff. In that

way, the Court finds that these facts are more similar to those evaluated in Ling           v.   City of

Garland, a case out of the Northern District of Texas. See Civil Action No. 3:05-CV-1754-P,

2007 WL 9712236 (N.D. Tex. Feb. 23, 2007). In Ling, the record indicated that the offending

officer had been disciplined by another police department eighteen years earlier for a "nearly

identical" use of excessive force as the one plaintiff alleged. Id. at *9 That prior       incident
paired with numerous other red flags in the officer's prior employment        historywere enough
that "a reasonable jury could find that, upon a review of [the officer's record], the plainly

16
  Defendant tries to draw parallels to the following cases: Brown, 520 U.s. at 415-416; Rivera v
Bonner, 691 Fed. Appx. 234, 238-39 (5th Cir. 2017); and Hardeman, 244 Fed. Appx. at 596.

                                                 28
obvious consequence of hiring [the officer] would be his subsequent use of excessive force"

against the plaintiff. Id. On that basis, and notwithstanding the court's acknowledgment that the

"causal connection" between an applicant's history and the constitutional violation must be "very

similar," the Ling court concluded that a genuine issue of material fact remained as to whether

the municipality's hiring decision was the "moving force" behind the alleged constitutional

violation to the plaintiff Id.

       Here, a more detailed review of Officer Hernandez's background would have indicated

that Officer Hernandez had been found guilty by the department of a violation of department

rules and regulations, during his prior employment with the SAPD. Specifically, the background

information on Hernandez indicates that he was found guilty by the Firemen's and Policemen's

Civil Service Commission of "unbutton[ing the] shirt" of a minor he had arrested, "kissing and

sucking on her breast," and "attempt[ing] to touch her 'crotch' area." See docket no. 105-4. An

investigation would have also revealed that Hernandez was suspended from the police force for

the violation. See id. It is true that a thorough search of the record would have ultimately

indicated an acquittal for the related criminal charge, but the present record does not indicate

why Hernandez was ultimately found "not             guilty,"7   nor does it mean the administrative

adjudication and suspension related to the charge has "no probative value," as Defendant asserts

in its Motion to   Strike.'8   Indeed, although TASB policy would not have permitted the District to


17
   For example, the jury's acquittal may have been based on the jury's conclusion that the assault
in question never occurred, or it have been based on the heightened burden of proof in the
criminal context or on any number of other procedural or evidentiary circumstances. A dive into
Hernandez's prior record may have revealed such details.
' For that reason, Defendant's Motion to Strike is DENIED as to Plaintiff's Exhibits A-2 and
A-3, which Defendant asserts are non-probative because Hernandez was ultimately acquitted of
criminal charges. An officer's employment history and suspensions are certainly probative,
regardless of whether the officer was ultimately criminally convicted based on the conduct. To
the extent Defendant has concerns about the balance of the probative value versus prejudicial
disqualify Hemandez solely because of his prior arrest, the policy explicitly states that the

"District may make an employment decision based on the conduct underlying the arrest if the

conduct makes the person unfit for the position in     question."9   Docket no. 102-17. Moreover, a

more detailed review of Hemandez's prior history would have revealed that Hemandez had

recently been terminated from his prior job after making unwanted sexual advances towards a

subordinate (see docket no. 105-7), and the Court declines to adopt Defendant's contention that

the incident should be ignored because the victim on that occasion was an adult, rather than a

minor (see docket no. 109 ¶ 13).

         When viewing the facts and drawing the associated inferences in the light most favorable

to   Plaintiffas the Court must do   at this   stagethe   Court cannot conclude as a matter of law

that an employer with knowledge of (i) SAPD's disciplinary action against Hemandez related to

highly-similar allegations of a potential sexual assault of a minor, (ii) Hernandez's related arrest

for "official oppression," (iii) Hernandez's more recent termination from UIWPD based on

unwanted sexual advances made towards a subordinate, and (iv) the numerous other incidents

reported by Hernandez's prior       employers,20   would not have realized that the "obvious


effect or how the information should be provided to the jury, those issues may be addressed at
trial.
19
   TASB policy further instructs the District to "disqualify from employment a person whose
criminal history indicates that the person poses a threat to students or employees." Docket no.
102-17.
20
  Defendant's Motion to Strike correctly notes that the incidents occurring while Hernandez was
employed UIWPD or TSUPD did not involve the exact allegations that are present in this case,
specifically, the sexual assault of a minor. See docket no. 106 ¶ 4. However, Defendant's Motion
to Strike Plaintiff's Exhibits A-5 and A-b is DENIED, because the information regarding his
employment history and/or termination from other departments may be relevant when considered
in addition to and in conjunction with the prior information regarding Hemandez's alleged
sexual assault of a minor. See Ling, 2007 WL 9712236, at *9 Finally, to the extent Defendant
contends that specific portions of the official records include hearsay, see docket no. 106 at ¶ 4, a
specific objection may be raised at trial should Plaintiff seek to utilize those statements for an
impermissible purpose.

                                                  30
consequence" of hiring Hemandez would be the deprivation of a student's federal rights in the

maimer alleged by Plaintiff. Put another way, a reasonable jury could find that (i) the District's

hiring decision was a "moving force" behind the violation of Plaintiff's rights, and (ii) the

District's screening of Hernandez rises to the level of "deliberate indifference."    See Snyder, 142

F.3d at 796; Ling, 2007 WL 9712236, at *9

         For that reason, the Court cannot   findas a matter of lawthat Defendant is entitled to
judgment as to Plaintiff's claim premised on EISD's hiring practices. Accordingly, Defendant's

Motion for Summary Judgment is DENIED as to Plaintiff's              § 1983   claim based on EISD's

hiring and screening of new employees.

                    3. Official Policies Concerning Sexual Harassment and Child Abuse

         Defendant's Motion for Summary Judgment also seeks judgment as to Plaintiff's         §   1983

claim premised on Plaintiff's allegations that the District adopted inadequate official policies

regarding sexual harassment and sexual assault.    See    docket no. 102 ¶ 18. Plaintiff's response to

Defendant's summary judgment motion indicates that Plaintiff is withdrawing her claim

asserting that EISD implemented inadequate sexual harassment policies. See docket no. 105 ¶ 55.

         Accordingly, Defendant's Motion for Summary Judgment is GRANTED as to Plaintiff's

§   1983 claim premised on EISD' s allegedly inadequate sexual harassment policies.

                                 CONCLUSION AND ORDER

         For the reasons set forth above, Defendant's Motion for Summary Judgment (docket no.

102) is GRANTED IN PART and DENIED iN PART. Specifically, Defendant's Motion for

Summary Judgment is DENIED as to Plaintiff's          §   1983 claim premised on EISD's hiring and

screening of employees and GRANTED as to Plaintiff's other claims.




                                                 31
        As set forth in Section I and notes 9, 18 and 20, supra, Defendant's Motion to Strike

(docket no. 106) is GRANTED IN PART and DENIED IN PART. The Court's denial is

without prejudice to Defendant raising specific objections regarding each document should

Plaintiff attempt to use the document(s) for an impermissible purpose at trial.

        IT IS FURTHER ORDERED that, in light of this Order and the fact that only one of

Plaintiffs claims remains, the parties' expert challenges (docket nos. 81, 82, 87 & 88) are

DENIED AS MOOT and WITHOUT PREJUDICE. The parties are ordered to confer as to

which expert issues still must be resolved in light of this Order, and the parties shall make a

meaningful effort to resolve any dispute as to the issue. To the extent the parties require Court

resolution of any pending expert issues following their attempts to confer, the parties may refile

amended andlor narrowed motion(s) for the Court's consideration. Any such motion(s) shall be

filed within thirty (30) days of the date of this Order. Should either party file such a motion, the

opposing party may have seven (7) days to file a response.

        IT IS FURTHER ORDERED that, as set forth above in Section II.A.2, Plaintiff shall

have thirty (30) days to attempt to procure admissible non-hearsay evidence supporting her Title

IX claim premised on Principal Rodriguez's alleged "notice" and failure to respond to

information regarding Revilla. Should Plaintiff procure additional admissible evidence that

Plaintiff contends creates a genuine issue of material fact as to that claim, Plaintiff mayby the

same   deadlinefile a motion for reconsideration as to that claim. In the event Plaintiff files such
a motion for reconsideration, Defendant may have seven (7) days to file a response.

        IT IS FURTHER ORDERED that, in light of the above additional discovery, expert

briefing, and/or reconsideration briefing that may occur, the April 10, 2019 and April 15, 2019

pre-trial conference and trial settings are hereby VACATED. Revised pre-trial conference and
trial settings will be issued following the Court's resolution of any motion for reconsideration

andlor the parties' challenges to designated experts.

       It is so ORDERED.

       SIGNED thi(          day of March, 2019


                                                    HON. ORLANDO L. GARCIA
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 33
